1

2

3                              UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6
     PAUL SCOTT KLEIN,                              Case No. 3:19-cv-00300-MMD-WGC
7
                                       Plaintiff,              Referral Order
8          v.

9    BRIAN WILLIAMS, et al.,

10                                 Defendants.               and related cases1

11
     ARMANDO NEVAREZ,                               Case No. 3:16-cv-00676-MMD-CBC
12
                                       Plaintiff,
13         v.

14   ISIDRO BACA, et al.,

15                                 Defendants.

16

17         Many individuals in the custody of the Nevada Department of Corrections

18   (“NDOC”) have filed actions in the District of Nevada alleging that NDOC’s policy for

19   treating hepatitis C amounts to deliberate indifference in violation of the Eighth

20   Amendment. The Clerk of the Court has randomly assigned the bulk of these cases to

21   Judge Miranda M. Du, including the earliest filed of these cases with the lowest case

22   numbers.2 The bulk of these pending cases are also referred to United States Magistrate

23   Judge Carla Baldwin Carry.

24         Plaintiff Paul Scott Klein appears to be challenging NDOC’s policy for treating

25   hepatitis C, though the complaint has not yet been formally screened under 28 U.S.C. §

26   1915A(a). (See ECF No. 1-1 at 13-16.) Thus, the above-captioned cases appear to be

27
           1For   additional related cases, see ECF No. 156 in 3:16-cv-00690-MMD-CBC.
28
           2A number of the earliest filed of these cases are now closed: 3:16-cv-00309-MMD-
     VPC; 3:16-cv-00399-MMD-CBC; 3:16-cv-00535-MMD-VPC; 3:17-cv-00101-MMD-WGC;
     3:17-cv-00264-MMD-WGC; 3:17-cv-00351-MMD-CBC; 3:17-cv-00478-MMD-WGC;
     3:17-cv-00583-MMD-WGC; 3:18-cv-00068-MMD-CBC; and 3:18-cv-00303-MMD-CBC.
1    related, and there is good cause to refer these cases to one magistrate judge under Local

2    Rule 42-1(b) as well as Federal Rule of Civil Procedure 42(a)(3). Referral will promote

3    judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to

4    the parties. Accordingly, it is hereby ordered that Case No. 3:19-cv-00300-MMD-WGC is

5    referred to Magistrate Judge Carla Baldwin Carry. All further filings in this case must bear

6    case number 3:19-cv-00300-MMD-CBC.

7           DATED THIS 5th day of August 2019.

8

9                                                 MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                     2
